I dissent from the majority opinion. In the first place, in my opinion, the vending machine in question is not a *Page 107 
gaming device. The games outlawed by our statutes are such as are determined by lot or mere luck, in which hazard entirely predominates. 27 C.J. 968.
The agreed facts in this case show beyond controversy, it seems to me, that the operation of this vending machine is not gaming within that definition. The result of each operation is not brought about by mere luck or hazard. Every time the person operating the machine pulls the lever he knows in advance what he is going to get. How it can be said that such an operation is one of entire hazard or luck I am unable to understand.
It may be conceded, however, that the machine is a gaming device, nevertheless under the proviso of chapter 339, Laws of 1924, its use and operation was expressly excepted from our gaming statutes. That proviso is in this language: "Provided, however, that this act shall not apply to automatic vending machines which indicate in advance what the purchaser is to receive on each operation of the machine."
How this machine could be better described I am unable to see. By this proviso to the statute the legislature simply put its finger on this identical machine and said, so far as the use and operation of this machine is concerned, it shall not constitute the crime of gaming. The majority opinion is squarely in the face of the proviso. It says that the legislature meant one thing, while the legislature itself in plain language said it meant the converse. The statute is not open to construction. It means what it says in plain words. The majority opinion says it means something else. *Page 108